Citation Nr: 0115003	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  94-20 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE


Entitlement to an increased evaluation for palsy, right and 
left arms, secondary to fracture, simple, complete, vertebrae 
C5-C7, and fracture, simple, complete, body of vertebrae C6, 
involving roots of C5-C7, with cervical radiculopathy, 
occipital headaches, atrophy of pectoralis muscle, right, and 
hypesthesia of ulnar side of right hand (residuals of a 
fracture of the cervical spine).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served from October 1942 to June 1945, including 
combat service during World War II, and his decorations 
include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claim of 
entitlement to an increased evaluation for his service-
connected residuals of a fracture of the cervical spine, then 
evaluated as 40 percent disabling.  The veteran perfected a 
timely appeal of this determination to the Board.

In July 1997, the RO increased the evaluation of the 
veteran's residuals of a fracture of the cervical spine to 50 
percent, effective June 28, 1993.  Thereafter, in a September 
1999 rating decision, the RO increased the rating for this 
disability to 60 percent, effective June 28, 1993.  Because 
these increases in the evaluation of the veteran's residuals 
of a fracture of the cervical spine do not represent the 
maximum rating available for this disability, the veteran's 
claim for an increased evaluation for this condition remains 
in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993); see 
also Norris v. West, 12 Vet. App. 413, 420 (1999).

In addition, in an undated statement sent to the office of 
Senator Strom Thurmond and subsequently forwarded to the RO, 
the veteran challenged the "50 percent reduction" in the 
evaluation of his residuals of a fracture of the cervical 
spine that was effectuated several decades earlier.  Indeed, 
he asserted entitlement to "$450,000 of back pay."  
Thereafter, in April 2001 written argument, his 
representative, Paralyzed Veterans of America, noted that, to 
date, VA had not considered this claim and requested that it 
be referred by the Board to the RO for its initial 
consideration.  Paralyzed Veterans of America also argued 
that the evidence showed that the veteran had a compression 
fracture and asserted that the residuals of the veteran's 
service-connected fracture of the cervical spine warranted at 
least a 70 percent evaluation under Diagnostic Code 5285, 
effective December 3, 1945.  Paralyzed Veterans of America 
likewise requested that this issue (an earlier effective 
date) be referred to the RO for its initial consideration; 
the Board agrees and directs the RO to consider the issues 
raised by the veteran's and his accredited representative.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's cervical spine disability has been shown to 
be productive of pronounced intervertebral disc disease with 
persistent symptoms compatible with neuropathy such as 
characteristic pain and demonstrable muscle spasm and other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief as well as marked and 
severe limitation of motion of the cervical spine; however, 
the disability is not manifested by disability comparable to 
residuals of a vertebral fracture with cord involvement.

3.  The veteran's residuals of a fracture of the cervical 
spine include a demonstrable deformity of C6.

4.  The veteran is right-hand dominant.

5.  The veteran's service-connected right arm palsy is 
manifested by severe, incomplete paralysis of the intrinsic 
muscles of the right hand; however, complete paralysis of all 
intrinsic muscles of the right hand and some or all of the 
flexors of the wrist and fingers, resulting in substantial 
loss of the use of the right hand, has not been shown.

6.  The veteran's service-connected left arm palsy is 
manifested by mild, incomplete paralysis of the intrinsic 
muscles of the left hand.

7.  Resolving all reasonable doubt in the veteran's favor, 
the service-connected occipital headaches are equivalent to 
characteristic prostrating attacks occurring on average of at 
least once a month over the last several months; however, 
very frequent prostrating and prolonged attacks, which are 
productive of severe economic adaptability, have not been 
demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a separate 70 percent evaluation for 
intervertebral disc syndrome of the cervical spine with a 
demonstrable deformity of C6 have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5285, 5286, 5290, 5293 (2000).

2.  The criteria for a separate 50 percent evaluation for 
right arm palsy have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8512 
(2000).

3.  The criteria for a separate 20 percent evaluation for 
left arm palsy have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8512 
(2000).

4.  The criteria for a separate 30 percent evaluation for 
occipital headaches have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.20, 4.124a, 
Diagnostic Codes 8045, 8100 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records show that the veteran sustained 
cervical spine and right arm injuries in June 1944 while 
serving in combat.  Among other pathology, the service 
medical records indicate that he was treated for a 
compression fracture of C6.  In addition, the service medical 
records reflect that he was hospitalized for approximately 
one year to treat the residuals of these injuries and his WD 
Form 53-55 indicates that he was discharged from active duty 
in June 1945 as a consequence of his cervical spine and right 
arm disabilities.  In a June 1945 rating action, the RO 
granted service connection for "palsy right arm secondary to 
fracture of cervical vertebrae 5, 6, & 7" and assigned a 50 
percent evaluation pursuant to Diagnostic Code 3188 of the 
1933 Schedule for Rating Disabilities, effective June 3, 
1945.

Thereafter, in a July 1945 memorandum to the Director of the 
Veterans Claims Service (Director), a rating specialist and a 
rating board physician indicated that, due to the residuals 
veteran's combat-incurred injuries, he "obviously" could 
not be expected to pursue a substantially gainful occupation 
and requested that he be awarded a 100 percent evaluation.  
In response, in an October 1945 memorandum, the Director 
concluded, "In view of the seriously incapacitating injuries 
received by the veteran from a glider crash on June 6, 1944, 
with continuous hospitalization from July 13, 1944, to date 
of discharge, and considering the symptoms manifested at that 
time, this Service is in full agreement with the proposal by 
your board to assign an evaluation of 100%."  In addition, 
the Director indicated that the rating be made effective June 
3, 1945.  In a rating decision dated later that same month, 
the RO implemented the Director's October 1945 
recommendation.  In doing so, the RO recharacterized the 
service-connected disability as "palsy, right arm, secondary 
to fracture, simple, complete, vertebrae C5, 6 & 7; and 
fracture, simple, complete, body of vertebrae C6, involving 
roots of C5, 6 and 7" and assigned a 100 percent evaluation 
under Diagnostic Code 3188, effective June 3, 1945.

Thereafter, in a March 1946 rating decision, the RO 
recharacterized the service-connected disability as "palsy, 
right arm, secondary to fracture, simple, complete, vertebrae 
C 5, 6 and 7 and fracture, simple, complete, body of 
vertebrae C6 involving roots of C5, 6 and 7 not shown on X-
ray, with ocupital[sic] headaches, atrophy of pectoralis 
muscle, right and hyperthesia of ulnar side of right hand" 
and reduced the evaluation to 40 percent under Diagnostic 
Code 3188, effective December 3, 1945.

The Board notes that the 1945 Schedule for Rating 
Disabilities became effective on April 1, 1946.  In an August 
1947 rating decision, the RO concluded that a recent VA 
examination disclosed that the evaluation of the veteran's 
service-connected residuals of a fracture of the cervical 
spine warranted "no change" and thus confirmed and 
continued the 40 percent evaluation.  The RO indicated, 
however, that effective April 1, 1946, that rating was 
assigned pursuant to the criteria contained in Diagnostic 
Code 8512 of the 1945 Schedule for Rating Disabilities.

In addition, in June 1947, a VA physician reported that an X-
ray taken as part of a formal VA examination conducted that 
same month showed that the veteran had slight wedging of his 
sixth cervical vertebra.  Further, X-ray study performed in 
July 1948 revealed "evidence of deformity with anterior 
wedging of C6."  The examiner added that this was "entirely 
compatible" with deformity due to an old compression 
fracture at that level.  Finally, an X-ray study was 
conducted as part of a November 1949 VA examination and the 
physician reported that it also disclosed that the veteran 
had a deformity with anterior wedging of C6.  The veteran was 
again afforded a formal VA examination in October 1951; 
however, an X-ray was apparently not performed.

In a November 1951 rating decision, the RO again confirmed 
and continued the 40 percent evaluation for the residuals of 
a fracture of the cervical spine under Diagnostic Code 8512.  
No further action was thereafter taken with respect to this 
condition prior to the veteran's filing of the current claim 
for an increased rating in June 1993.  

In support of his increased rating claim, the veteran 
indicated that he was receiving regular outpatient treatment 
at the Lyons, New Jersey, VA Medical Center and cited his 
recent inpatient care at that facility.  A review of the 
hospitalization report shows that the veteran was treated 
from February to March 1993 and that he was admitted for care 
following a cerebral vascular accident.  At admission, the 
veteran was experiencing right-sided weakness involving his 
face, arm and leg.  The report, however, is silent for 
clinical findings pertinent to the evaluation of the 
veteran's service-connected residuals of a fracture of the 
cervical spine.

VA outpatient treatment records, dated from July 1992 to 
October 1993, show that the veteran was seen on numerous 
occasions for various complaints related to his residuals of 
a fracture of the cervical spine.  A July 1992 entry 
indicates that it was the first time in many years that the 
veteran was seen at that facility for treatment of the 
condition.  In addition, July 1992 entries reflect that the 
veteran was experiencing numbness in his fingers and that he 
was treating his neck and right arm pain with over-the-
counter medications; the entries state that he was unable to 
tolerate NSAIDs (nonsteroidal anti-inflammatory drugs).  
Subsequent entries indicate that he was referred to the 
neurology clinic for treatment and that he was diagnosed as 
having chronic cervical radiculopathy.  The outpatient 
treatment records do not contain X-ray findings.

In November 1993, the veteran was afforded a VA neurological 
examination.  The physician noted the veteran's history of 
having sustained fractures of C5-C7, with root involvement; 
he also noted the veteran's recent cerebral vascular 
accident.  The veteran complained of having occasional neck 
pain with right-sided weakness.  He also reported suffering 
from occasional headaches, although he denied that they were 
accompanied by vomiting or visual disturbances.  The 
examination revealed that the veteran ambulated with the 
benefit of a cane.  He was able to walk on his toes, heels, 
and heel to toe; however, he was unable to accomplish a deep 
knee bend.  He had right arm and leg weakness and the 
physician described his sensory status as "inconsistent."  
No diagnostic tests were performed and the diagnoses were 
residuals of a fracture of the C5-C7 involving right C5-C7 
roots; atrophy of the right pectoralis muscles; occipital 
headaches; and residuals of a cerebral vascular accident with 
right-sided hemiparesis.

Based on the findings contained in the March 1993 VA 
hospitalization report and the November 1993 VA neurological 
examination report (the VA outpatient treatment records were 
not then associated with the claims folder), in December 
1993, the RO denied the veteran's claim for an increased 
rating.  In his February 1994 Notice of Disagreement (NOD), 
the veteran challenged the RO's determination and asserted 
that a higher rating was warranted because his right arm 
palsy had so increased in severity that he was no longer able 
to perform "simple tasks" such as writing or shaving 
"without great pain."  He added that he frequently lost 
control of his right arm motion and that he suffered from 
severe right arm pain on a daily basis.  The veteran also 
argued that he suffered from "constant, severe headaches" 
that resulted in difficulty sleeping.

In response, in March 1994, the RO issued a Statement of the 
Case (SOC) explaining its decision that an increased rating 
was not warranted for his service-connected "right arm 
disorder."  The SOC reflects that it considered diagnostic 
codes 8513, 8613 and 8713 but none supported a rating in 
excess of 40 percent for this condition.  In his April 1994 
Substantive Appeal, the veteran reiterated his complaints 
regarding his right arm problems and his headaches that he 
noted in his NOD.

In June 1994, the veteran testified at a hearing before a 
hearing officer at the RO.  He reiterated that the residuals 
of a fracture of the cervical spine were productive of 
significant right arm and cervical spine problems, including 
"excruciating" pain and numbness.  The veteran also 
complained of suffering from headaches.  In light of the 
veteran's testimony, in June 1994, the RO rephrased the issue 
on appeal as involving a claim for an increased rating for 
"residuals of fracture of cervical spine with right arm 
palsy" but thereafter confirmed and continued its denial of 
an increased rating; no specific diagnostic codes were 
considered.

In February 1997, the veteran was afforded VA orthopedic and 
neurological examinations.  At the former evaluation, the 
veteran provided a history of having sustained cervical spine 
injuries during World War II.  In addition, he reported 
having pain and increased sensitivity in his cervical spine.  
The veteran also indicated that he had a stroke in 1993, but 
reported that, prior to that time, he had suffered from 
numbness in all his fingers.  The physician indicated that 
the veteran walked in a "hyperflexive" state and commented 
that, despite using a cane, he had difficulty balancing 
himself when he ambulated.

Range of motion studies revealed that the veteran's cervical 
spine flexion was limited to 30 degrees and his extension to 
10 degrees.  Motor examination showed that he had 5/5 motor 
strength bilaterally in his upper and lower extremities.  
Deep tendon reflexes were "hyperreflexic in his upper and 
lower extremities.  In addition, the examiner indicated that 
the veteran's gait was spastic.  An X-ray study was not 
conducted.  The pertinent diagnoses were history of fracture 
of C5 and C6; osteoarthritis C5 and C6 with narrowing; and 
cervical radiculopathy.  Subsequent to offering these 
diagnoses, the examiner noted that the veteran had a history 
of a fracture of C5 and C6 and of cervical radiculopathy and 
commented that he had difficulty ambulating.  He further 
stated that the veteran was totally disabled and reported 
that he had had multiple falls secondary to his spasticity.

The physician who conducted the VA neurological examination 
also noted the veteran's service history as well as his 
recent cerebral vascular accident.  In addition, he 
acknowledged the veteran's current complaints of having pain 
and numbness in his right hand and arm.  The physician 
reported that the veteran had severe limitation of neck 
movement.  He examination also revealed that the veteran's 
reflexes were hyperactive bilaterally with bilateral 
spasticity, which was greater on his right side.  In 
addition, the examiner indicated that the veteran's 
coordination was within normal limits.  The neurologist also 
did not conduct X-rays of the veteran's cervical spine.  
Based on the examination, however, he stated that the 
clinical findings suggested that the veteran had cervical 
radiculopathy and very mild myelopathy that was most likely 
the result of his fracture of the cervical spine.

In light of the examiners' findings and assessments, in May 
1997 the RO rating specialist requested that the physicians 
indicate whether the symptoms attributable to his service-
connected disability could be separated from those related to 
his 1993 cerebral vascular accident.  In addition, the RO 
asked the VA orthopedist to elaborate on his statement that 
the veteran was "totally disabled."  The neurologist 
responded that the veteran's current disability was related 
to his service-connected residuals of a cervical fracture.  
In addition, he indicated that the cerebral vascular accident 
"added very little to this disability."  The orthopedist 
agreed, stating that the veteran's disability was related to 
his in-service injuries.  Further, presumably in response to 
the RO's second inquiry, the orthopedist stated that the 
veteran was spastic and had difficulty walking, which he 
indicated created a hardship for him.

Based on the examination reports and the addendum, the RO 
increased the evaluation of the veteran's service-connected 
residuals of a fracture of the cervical spine to 50 percent 
under Diagnostic Code 8512, effective June 28, 1993.  In 
doing so, the RO explained that a 50 percent evaluation was 
warranted for incomplete paralysis of hand movements that was 
severe.  In denying entitlement to a higher rating, however, 
the RO indicated that the disability was not productive of 
complete paralysis with function of all intrinsic muscles of 
the hand, with some or all flexors of the wrist and fingers, 
being substantially lost.

In a March 1998 VA Form 646, however, Paralyzed Veterans of 
America asserted that the veteran's disability had worsened 
and indicated that the veteran had lost the ability to use 
his hands.  As such, his representative requested that the 
veteran be afforded a contemporaneous VA examination.  
Paralyzed Veterans of America further maintained that the 
veteran's cervical spine pathology warranted a separate 
evaluation in addition to the rating in effect under 
Diagnostic Code 8512.  

Thereafter, in a signed April 1998 statement, the veteran 
reported that he was too ill, weak and paralyzed to report 
for a VA examination.  In support, he submitted a statement 
from his treating physician, Dr. Ernest J. Scerbo.  Dr. 
Scerbo stated that he had treated the veteran since 1993, 
that he suffered from limited mobility, that his gait had 
worsened over the years, that he used a cane for security, 
and that he suffered from progressive neurological defects.  
Dr. Scerbo also noted that the veteran had had a cerebral 
vascular accident and that he suffered from hypertension.  
The pertinent diagnoses were fracture C5-C6 with cervical 
radiculopathy; and "osteoarthritis dating back to World War 
II."

In light of the veteran's physical condition, in September 
1998 the veteran underwent a formal VA neurological 
examination, which was conducted in his home; the examiner 
explained that VA had determined that he was unable to travel 
to the VA medical facility.  At the outset of the report, the 
examiner indicated that he had reviewed the claims folder and 
he discussed the veteran's pertinent in-service history.  The 
veteran complained of having numbness in his fingers and 
right hand that radiated to his elbow.  He also reported 
having tremors and being "unsteady" on his feet.  In 
addition, the veteran complained that the disability was 
productive of spasms and paresthesias.  He stated that no 
treatment alleviated the symptoms and added that, at times, 
he had such weakness in his hands that he lost the use of 
them.  The veteran reported, however, that he was able to 
take care of his daily activities, which he noted included 
shopping.

The examiner indicated that, with the benefit of a handrail, 
the veteran was able to ascend a flight of stairs without 
difficulty.  He added that he exhibited some balance problems 
and walked with a "wide-base" gait.  The physician further 
stated that the veteran held out his hand at times for 
balance, and particularly when he was having spasms.  The 
examiner also reported that range of motion of the veteran's 
cervical spine was "markedly" decreased to 20 degrees of 
flexion, 15 degrees of left lateral rotation, 10 degrees of 
right lateral rotation, with no lateral bending.  The 
examiner further reported that his cervical spine was 
nontender to palpation.  In addition, he stated that had a 
good grip bilaterally, although he stated that the muscles on 
his right were weaker than those on his left side.  The 
physician also indicated that the veteran had "very, very 
brisk deep tendon reflexes in all extremities.  He added that 
on palpation of his right and left upper extremities, there 
was an area of hypesthesia, with increased sensitivity in the 
lateral ulnar nerve segment of his right hand, which extended 
to his elbow; he described it as "quite sensitive."  
Although he performed no X-ray studies, the physician 
indicated that X-rays conducted in 1993 revealed that he had 
arthritis in his cervical spine.  The examiner diagnosed the 
veteran as having status post fracture of the cervical spine, 
with residuals; he identified the residuals as paresthesias, 
peripheral neuropathy, "problems" in his right upper 
extremity and exaggerated reflexes.  He also diagnosed him as 
suffering from right and left arm palsy, worse on the right, 
and indicated that his right arm actually shook.  Finally, he 
diagnosed him as having osteoarthritis of the cervical spine.

Based on the September 1998 VA examination report, the RO 
confirmed and continued the 50 percent evaluation.  
Thereafter, however, in response to the RO's inquiry 
regarding whether the veteran's palsy was related to his 
cervical spine injury, the September 1998 examiner prepared a 
September 1999 addendum in which he indicated that it was.  
The examiner further stated that the veteran's arthritis must 
be "considered traumatic" in light of his history of 
suffering a cervical spine fracture.  In light of the 
examiner's September 1999 opinion, in a September 1999 rating 
action, the RO increased the evaluation of veteran's service-
connected residuals of a fracture of the cervical spine to 60 
percent from "its current" 40 percent rating, effective 
June 28, 1993.  In doing so, the RO explained that the 
September 1999 opinion indicated that the arthritis of the 
cervical spine and cervical radiculopathy and bilateral 
extremity palsy were all related to the in-service injury.  
The RO thus recharacterized the disability as "residuals, 
fracture cervical spine with arthritis, cervical 
radiculopathy, and right and left arm palsy," thereby 
establishing service connection for the veteran's left arm 
palsy.  In addition, it evaluated the disability as one 
entity under Diagnostic Code 5285-5293 "as analogous to 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy."

Thereafter, in December 2000, the RO notified the veteran 
that it was "acknowledging" his request to appear at a 
hearing conducted before a Member of the Board.  That same 
month, the RO informed him of the time and location of the 
March 2001 hearing; however, the RO noted that the veteran 
failed to report.

Finally, in written argument dated in April 2001, Paralyzed 
Veterans of America cited the pertinent provisions of the 
Veterans Benefits Administration Manual and asserted that the 
veteran's due process had been violated because it was not 
afforded the opportunity to submit further written argument 
at the local level subsequent to its March 1998 presentation 
in response to both the September 1998 VA examination report 
and the September 1999 addendum to that report as well as the 
subsequent RO rating decisions.  Paralyzed Veterans of 
America maintained that the breach of due process was 
particularly significant because the RO indicated that the 
veteran had failed to report for his scheduled Board hearing; 
in this regard, his representative commented that there was 
no indication in the record or on VACOLS suggesting that the 
veteran had requested such a hearing.  Paralyzed Veterans of 
America further contended that, given his poor health, which 
made it difficult to for the veteran to leave his home, it 
was unlikely that he had sought one.  

With respect to the substantive aspects of the veteran's 
appeal, Paralyzed Veterans of America, citing the decision of 
the United States Court of Veterans Appeals (now known as 
United States Court of Appeals for Veterans Claims) (Court) 
in Esteban v. Brown, 6 Vet. App. 259 (1994), contended that 
the veteran was entitled to independent evaluations for his 
cervical spine as well as his right and left arm conditions.  
In support, Paralyzed Veterans of America argued that the 
manifestations of the residuals of his in-service injuries 
were distinct and affected different body systems, and thus 
the award of independent ratings would not violate the 
prohibition against pyramiding set forth in 38 C.F.R. § 4.14.  
In addition, his representative maintained that the 40 
percent evaluation for the veteran's right arm pathology, in 
effect since the 1940s, was a protected rating that could not 
be reduced.  As such, Paralyzed Veterans of America asserted 
that, at a minimum, the veteran was entitled to independent 
60 percent and 40 percent evaluations under codes 5293 and 
8512, respectively.  Paralyzed Veterans of America argued, 
however, that in light of the veteran's compression fracture 
of C6, the cervical spine aspect of his service-connected 
condition warranted an additional 10 percent award, resulting 
in a separate, single 70 percent evaluation for the 
disability.  Further, with respect to the veteran's right arm 
palsy, Paralyzed Veterans of America did not challenge the 50 
percent evaluation awarded by the RO in its July 1997 rating 
action, effective June 28, 1993; rather, his representative 
asserted that this evaluation should be separately assigned, 
thus resulting in independent 70 percent and 50 percent 
evaluations for the veteran's cervical spine and right arm 
palsy.  Moreover, Paralyzed Veterans of America pointed out 
that, although the RO had established service connection for 
the veteran's left arm palsy, VA had not to date assigned a 
disability evaluation for the condition.  His representative 
asserted, however, that the disability warranted a separate 
20 percent rating under Diagnostic Code 8512 and requested 
that the Board grant an independent 20 percent evaluation for 
the condition.  In addition, Paralyzed Veterans of America 
contended that doing so, and after application of the 
bilateral factor provided for in 38 C.F.R. § 4.26, resulted 
in the assignment of a combined 100 percent schedular 
evaluation.  As a final point, Paralyzed Veterans of America 
noted that it had raised the issue of the veteran's 
entitlement to separate evaluations in its March 1998 written 
argument but that, to date, VA had not addressed it; however, 
given the veteran's age and ill health, his representative 
reported that it was compelled to seek relief from the Board 
rather request that this case be remanded for initial RO 
consideration of this issue.

Analysis

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A).  In reaching this conclusion, 
the Board acknowledges that records of the veteran's VA 
treatment, dated subsequent to October 1993, as well as the 
records of his treatment by Dr. Scerbo, have not been 
associated with the claims folder.  In light of this 
decision, however, in which the Board finds that separate 70 
percent, 50 percent, 20 percent and 30 percent evaluations 
are warranted for the cervical spine pathology, right arm 
palsy, left arm palsy and occipital headaches, respectively, 
each as a distinct residual of his service-connected 
residuals of a fracture of the cervical spine, thus 
establishing entitlement to the benefit sought on appeal, 
i.e., a combined 100 percent schedular evaluation, the 
veteran is not prejudiced by the Board's review of this claim 
on the basis of the current record.  The Board's action is 
also consistent with Paralyzed Veterans of America's request 
that the matter not be remanded given the veteran's ill 
health.  The Board will therefore proceed with the 
consideration of this appeal.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  In addition, as pointed out by Paralyzed Veterans of 
America, VA must consider whether the service-connected 
residuals of the veteran's residuals of a fracture of the 
cervical spine warrant separate ratings for the cervical 
spine as well as right and left arm disabilities.  See 
Esteban v. Brown, 6 Vet. App. at 261 (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14).  Moreover, as will be 
discussed below, the Board finds that the same is true for 
the veteran's service-connected occipital headaches.  Id. 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

A.  Cervical spine pathology

The veteran's cervical spine pathology is currently evaluated 
as 60 percent disabling under Diagnostic Code 5285-5293, 
effective June 28, 1993.  Under code 5293, a maximum 
evaluation of 60 percent evaluation is warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with neuropathy such as characteristic 
pain and demonstrable muscle spasm or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  In addition, a note following 
Diagnostic Code 5285 provides that an additional 10 percent 
rating is warranted where the disability is manifested by a 
demonstrable deformity of a vertebral body.

After a careful review of the record, the Board agrees with 
the veteran and his accredited representative that his 
cervical spine pathology warrants an independent 70 percent 
evaluation for pronounced intervertebral disc syndrome with a 
demonstrable deformity of C6.  In reaching this conclusion, 
the Board notes that VA has already acknowledged that the 
veteran suffers from pronounced intervertebral disc syndrome, 
which it has evaluated as 60 percent disabling.  Moreover, 
although VA has not, to date, considered whether an 
additional 10 percent evaluation should be awarded in 
recognition of evidence showing that the veteran suffers from 
a demonstrable deformity of C6, in increasing the evaluation 
of his residuals of a fracture of the cervical spine to 60 
percent, the RO indicated that it was doing so pursuant to 
the criteria contained in code"5285-5293."  In this regard, 
the Board notes that recent X-rays of the veteran's cervical 
spine are not of record, and indeed, were not included as 
part of the November 1993, February 1997 or September 1998 VA 
examinations.  However, this demonstrable deformity is 
reflected in the service medical records and was evidenced by 
the June 1947, July 1948 and November 1949 X-ray reports.  In 
light of the foregoing, the Board agrees with the Paralyzed 
Veterans of America that a separate 70 percent evaluation for 
the veteran's cervical spine disability is warranted.  
Finally, because the evidence does not reflect that the 
cervical spine is manifested by cord involvement, the 
preponderance of the evidence is against a higher schedular 
evaluation for this disability.

B.  Right arm palsy

When the veteran filed this claim in June 1993, his service-
connected residuals of a fracture of the cervical spine were 
rated as 40 percent disabling under Diagnostic Code 8512.  As 
Paralyzed Veterans of America has pointed out, however, in a 
July 1997 rating action, the RO increased the evaluation of 
the veteran's right arm palsy from 40 percent to 50 percent 
disabling under this code.  Diagnostic Code 8512 provides 
that a 50 percent evaluation is warranted for severe 
incomplete paralysis of the lower radicular group of the 
major extremity.  A 70 percent evaluation requires complete 
paralysis of "all intrinsic muscles of hand, and some or all 
of flexors of wrist and fingers, paralyzed (substantial loss 
of use of hand)" of the major extremity.

As noted above, the veteran essentially agrees that his right 
arm palsy warrants the current 50 percent rating but argues 
that the evaluation should be assigned in addition to the 70 
percent rating for his cervical spine (as well as a separate 
20 percent evaluation for his left arm palsy, which will be 
discussed below).  As noted above, the Board agrees that the 
separate ratings are warranted in light of the distinct 
manifestations of disability affecting the neck and right 
upper extremity.  However, the preponderance of the evidence 
is against a finding that the veteran's right arm palsy is so 
severe as to warrant a 70 percent evaluation.  In reaching 
this latter conclusion, the Board notes that although the 
veteran suffers from severe pain and right arm spasm the 
September 1998 VA examination report reflects that he has 
some use of his right hand and arm; indeed, the examiner 
commented that he had a good grip.  As such, the Board finds 
that a separate evaluation in excess of 50 percent is not 
warranted.

C.  Left arm palsy

The veteran is right-hand dominant.  Under Diagnostic Code 
8512, a 20 percent evaluation is warranted for mild 
incomplete paralysis of the lower radicular group of the 
minor extremity.  A 30 percent evaluation is warranted for 
moderate incomplete paralysis of the lower radicular group of 
the minor extremity.  A 40 percent evaluation requires that 
the condition affecting the minor extremity be productive of 
severe incomplete paralysis of the lower radicular group.  
Finally, a 60 percent evaluation is warranted for complete 
paralysis of all intrinsic muscles of hand, and some or all 
of flexors of wrist and fingers, paralyzed (substantial loss 
of use of hand) of the minor extremity.

As acknowledged by the veteran and his representative, the 
medical evidence, and especially the September 1998 VA 
examination report, shows that his right arm palsy is much 
more severely disabling than his left arm palsy.  Indeed, 
throughout most of this lengthy appeal, the veteran reported 
complaints dealing almost exclusively with his right hand 
pathology.  However, after a review of the record, and in 
light of the veteran's recent contentions, the Board 
concludes that it concurs with Paralyzed Veterans of America 
and finds that the condition warrants a separate 20 
disability evaluation under Diagnostic Code 8512 for mild 
incomplete paralysis.  In light of the clinical findings 
showing that the veteran had good use of this minor 
extremity, however, the Board further concludes that the 
preponderance of the evidence is against a higher rating; 
indeed, neither the veteran nor his representative have even 
asserted that the disability warrants such an evaluation.  In 
sum, in light of the foregoing, the Board finds that a 
separate 20 percent rating for the veteran's left arm palsy 
is warranted.

D.  Occipital headaches

As a preliminary matter, the Board notes that, although never 
evaluated independently, service connection for occipital 
headaches was established by the RO in a March 1946 rating 
action when the service-connected disability was expanded to 
include this condition.  See Baughman v. Derwinski, 1 Vet. 
App. 563, 566 (1991).  In addition, VA regulations provide 
that where, as here, a veteran has been diagnosed as having a 
specific condition and that disability is not listed in the 
Ratings Schedule, the diagnosed condition will be evaluated 
by analogy to a closely-related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  38 
C.F.R. § 4.20.  In this case, the Board finds that the 
veteran's occipital headaches are best evaluated by analogy 
to migraines under Diagnostic Code 8100.

Pursuant to this code, a 50 percent evaluation requires that 
the disability be manifested by very frequent and prostrating 
and prolonged attacks that are productive of severe economic 
inadaptability.  A 30 percent rating under this code is 
warranted when the disability is manifested by headaches, 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 10 
percent rating requires that the condition be productive of 
headaches with characteristic prostrating attacks averaging 
one in two months over last several months.  Finally, a 
noncompensable rating is assigned for headaches with less 
frequent attacks.

Following a careful review of the evidence, the Board finds 
that this disability most closely approximates the criteria 
for a 30 percent evaluation under Diagnostic Code 8100.  In 
reaching this conclusion, the Board observes that in both his 
NOD and his Substantive Appeal, the veteran reported having 
"constant, severe headaches."  Further, he complained that 
the headaches result in sleep impairment.  In addition, the 
neurologist who conducted the November 1993 VA examination 
diagnosed him as having occipital headaches.  Moreover, 
during his June 1994 hearing, the veteran reiterated that he 
suffered from this condition.  In this regard, the Board 
finds that the veteran is both competent and credible in his 
report of the frequency and severity of his headaches.  As 
such, resolving all reasonable doubt in his favor, the Board 
finds that the disability most nearly approximates the 
criteria for a separate 30 percent evaluation under 
Diagnostic Code 8100 for a chronic and recurrent headache 
disorder equivalent in severity to characteristic prostrating 
attacks occurring on an average occurring at least once per 
month.

The Board finds, however, that the preponderance of the 
evidence is against a finding that this disability is 
manifested by very frequent and prostrating and prolonged 
attacks that are productive of severe economic 
inadaptability.  In reaching this latter determination, the 
Board observes that notwithstanding his assertions contained 
in his NOD and Substantive Appeal, during the November 1993 
VA examination, he complained of suffering from only 
occasional headaches.  As such, a schedular evaluation in 
excess of 30 percent is not warranted.

E.  Conclusion

The Board notes that as a result of the above determinations, 
as well as the 30 percent evaluation in effect for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD), the veteran's combined disability evaluation is 100 
percent.  In this regard, the Board points out that, as 
correctly noted by Paralyzed Veterans of America, where, as 
here, more than one extremity is involved, VA must apply the 
bilateral factor set forth in 38 C.F.R. § 4.26.  This 
regulation provides that, when a partial disability results 
from disease or injury of both arms, or of both legs, or of 
paired skeletal muscles, the ratings for the disabilities of 
the right and left sides will be combined as usual, and 10 
percent of this value will be added (i.e., not combined) 
before proceeding with further combinations, or converting to 
the degree of disability.  The bilateral factor is applied to 
such bilateral disabilities before other combinations are 
carried out, and the rating for such disabilities, including 
the bilateral factor, is treated as one disability for the 
purpose of arranging in order of severity and for all further 
combinations.  

Here, the veteran's disabilities of the right and left 
extremities are evaluated as 50 percent and 20 percent 
disabling, respectively.  The application of this provision 
results in an evaluation of 66 percent, i.e., 50 percent 
combined with 20 percent, as per 38 C.F.R. § 4.25, yields a 
60 percent rating, 10 percent of which is 6 percent, which 
when added to the 60 percent rating equals a single 66 
percent evaluation.  Further, pursuant to the combined 
ratings table set forth in 38 C.F.R. § 4.25, when the 
veteran's 70 percent evaluation for his cervical spine 
pathology is combined with this 66 percent rating for his 
bilateral arm palsy, it results in a combined 90 percent 
evaluation.  Thereafter, when the 30 percent evaluation for 
the veteran's PTSD is taken into consideration, the combined 
evaluation rises to 93 percent.  The further application of 
38 C.F.R. § 4.25 to the veteran's occipital headaches, which 
are also 30 percent disabling, results in a combined 95 
percent rating.  Finally, the 95 percent evaluation is then 
rounded to the nearest degree divisible by 10, with "final 
5's adjusted upward," thus culminating in a combined 100 
percent schedular evaluation.


ORDER

A separate 70 percent rating for the veteran's intervertebral 
disc syndrome of the cervical spine with demonstrable 
deformity of C6 is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.

A separate 30 percent rating for the service-connected right 
arm palsy is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.

A separate 30 percent rating for the service-connected 
occipital headaches is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.

A separate 20 percent rating for the service-connected left 
arm palsy is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

